Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims, filed 05/26/2021, are accepted. Claims 1 and 10 are amended, and claims 2 and 5 are cancelled.
Response to Arguments
2)	Applicant’s arguments, see page 6, section titled “Claim Objections”, filed 05/26/2021, with respect to the claims have been fully considered and are persuasive.  The objection of claim 10 has been withdrawn. 
	Applicant’s arguments, see pages 6-7, section titled “Rejection under AIA  35 U.S.C. § 112(b)”, filed 05/26/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 10 has been withdrawn.
	Applicant’s arguments, see pages 10-13, section titled “Rejection under AIA  35 U.S.C. § 103”, filed 05/26/2021, with respect to the claims have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1 and 10 as being unpatentable over Barbick et al. (U.S. PGPUB 20130303983) in view of Mani (U.S. PGPUB 20160121027) have been withdrawn.
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. Applicant argues in pages 7-10, section titled “Rejection under AIA  35 U.S.C. § 102(a)(1)”, filed 05/26/2021, that Examiner fails to disclose “wherein the one or more second regions retain less medicine than the one or more first regions…wherein the one or more first regions and the one or more second regions are alternately .
Despite not finding Applicant’s arguments persuasive, the 35 U.S.C. 102(a)(1) rejections of claims 1-6 and 8 as being anticipated by Barbick et al. have been withdrawn due to the Examiner’s Amendment recited below.
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Aron Griffith (Reg. No. 51756) on 06/17/2021.
The application has been amended as follows: 
Claim 1, line 7, "one or more second regions retain less medicine than the one or more first regions" is amended to "one or more second regions retain some medicine, said some medicine being less medicine than the medicine retained on the one or more first regions"
Claim 10, line 18, "retain less medicine than the one or more first regions" is amended to "retain some medicine, said some medicine being less medicine than the medicine retained on the one or more first regions"
Allowable Subject Matter
4)	Claims 1, 3-4, 6, 8, and 10 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art of record is U.S. PGPUB 20130303983 to Barbick et al. hereinafter Barbick. While Barbick teaches a balloon catheter (as shown in Fig. 5b) comprising: a shaft (Fig. 5b; 22) and a balloon (Fig. 5b; 24) having one or more fold lines, wherein the balloon is disposed outside the shaft (as shown in Fig. 5b), wherein the balloon comprises one or more first regions and one or more second regions, wherein the one or more first regions retain medicine (Fig. 5b; 26) on an outer surface of the balloon [Paragraph 0070], wherein the one or more second regions retain less medicine than the one or more first regions, wherein the balloon comprises a plurality of wings (Fig. 5b; 52, 54, 56, 58, and 60) each having first and 
	The combined structure of the one or more first regions and the one or more second regions imparts a novel and non-obvious function of the claimed invention; namely, keeping the medicine from the one or more first regions from falling off the balloon or eluting too early- as noted by Applicant in Paragraph [0026] of the Specification, as originally filed.
	Regarding claim 10, the closest prior art of record is Barbick. While Barbick teaches  a balloon catheter (as shown in Fig. 5b) comprising: a shaft (Fig. 5b; 22); and a balloon (Fig. 5b; 24) having one or more fold lines, wherein the balloon is disposed outside the shaft (as shown in Fig. 5b), wherein the balloon comprises one or more first regions and one or more second regions, wherein the one or more first regions retain medicine (Fig. 5b; 26) on an outer surface of the balloon [Paragraph 0070], wherein the one or more second regions retain less medicine than the one or more first regions or retain no medicine, wherein the balloon comprises a plurality of wings (Fig. 5b; 52, 54, 56, 58, and 60) each having first and second surfaces in a deflated state, and wherein the one or more first regions are located on the first and second surfaces of each of the plurality of wings, and wherein the one or more first regions and the one or more second regions are alternately disposed in a circumferential direction of the balloon in an 
The combined structure of the one or more first regions and the one or more second regions imparts a novel and non-obvious function of the claimed invention; namely, keeping the medicine from the one or more first regions from falling off the balloon or eluting too early- as noted by Applicant in Paragraph [0026] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./           Examiner, Art Unit 3783                                                                                                                                                                                             /THEODORE J STIGELL/Primary Examiner, Art Unit 3783